UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-6994


AL-TARIK SUMNER,

                Petitioner - Appellant,

          v.

HAROLD   W.    CLARK,   Director,    Virginia       Department   of
Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Arenda Wright Allen, District
Judge. (2:13-cv-00165-AWA-TEM)


Submitted:   September 26, 2013          Decided:    September 30, 2013


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Al-tarik Sumner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Al-tarik Sumner seeks to appeal the district court’s

order dismissing his 28 U.S.C. § 2254 (2006) petition without

prejudice to his right to proceed in the Virginia state courts.

The order is not appealable unless a circuit justice or judge

issues     a     certificate      of    appealability.            See     28     U.S.C.

§ 2253(c)(1)(A) (2006).           A certificate of appealability will not

issue     absent      “a    substantial     showing      of     the    denial    of    a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating       that   reasonable      jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El   v.   Cockrell,     537    U.S.    322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                         Slack,

529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Sumner has not made the requisite showing.                       Accordingly, we

deny a certificate of appealability and dismiss the appeal.                           We

dispense       with      oral   argument    because      the     facts    and     legal



                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3